Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and considered in this Non-Final Office action.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/22/2020, 7/7/2021, 8/5/2021, 9/8/2021, 12/30/2021, 2/10/2022, 3/1/2022, 6/1/2022, 7/27/2022, and 10/14/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

With exception of Non-Patent Literature Cite No. 10 of the information disclosure statement (IDS) filed 3/12/2021, the information disclosure statement appears to be in compliance with the provisions of 37 CFR 1.97 and are being considered by the examiner.

Regarding Non-Patent Literature Cite No. 10 the information disclosure statement (IDS) filed 3/12/2021, the citations fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the applicant has not provided the publication date of the references. See 37 CFR 1.98(b)(5). It has been placed in the application file, but the information referred to in Cite No. 4 has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed device in claims 1-9; the claimed method in claims 10-17; and the claimed non-transitory computer-readable medium in claims 18-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-20.

In accordance with Step 2A, Prong One, claims 1-20, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

the industrial control program reads data values from and writes data values to data tags stored on the memory, and at least a subset of the data tags comprise smart objects having associated contextualization metadata; 

a smart object configuration component configured to set the contextualization metadata associated with the smart objects, wherein the contextualization metadata defines correlations between the smart objects relevant to a defined business objective to yield a device-level data model;  

a data publishing component configured to expose the contextualization metadata corresponding to the smart objects…, wherein exposure of the contextualization metadata facilitates creation or updating, in accordance with the contextualization metadata, of an analytic model employed … to perform analytic processing on subsets of data stored in the data tags;

	exposing… the contextualization metadata corresponding to the smart objects…, wherein the exposing facilitates creation or modification, based on the contextualization metadata, of an analytic model… to perform analytic processing on subsets of data stored in the data tags;
	
	sending the contextualization metadata associated with the smart objects to an analytic system.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for applying analytics to extract business value from industrial data, which is a method of business relations. Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “an industrial device, comprising: a processor, operatively coupled to a memory, that executes executable components stored on the memory, the executable components comprising: a program execution component configured to execute an industrial control program… a smart object configuration component… and a data publishing component; a “non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause an industrial device comprising a processor to perform operations, the operations comprising: executing an industrial control program;” and “an analytic system” for receiving/transmitting data (e.g. “reads data values from and writes data values;” “sending the contextualization metadata associated with the smart objects to an analytic system;” etc.); processing data (e.g. “set the contextualization metadata associated with the smart objects…;” “creation or updating, in accordance with the contextualization metadata, of an analytic model employed … to perform analytic processing on subsets of data stored in the data tags;” “exposing… the contextualization metadata corresponding to the smart objects…, wherein the exposing facilitates creation or modification, based on the contextualization metadata, of an analytic model… to perform analytic processing on subsets of data stored in the data tags;” etc.); storing data (i.e. “data tags stored on the memory;” etc.); displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recites the additional elements – “an industrial device, comprising: a processor, operatively coupled to a memory, that executes executable components stored on the memory, the executable components comprising: a program execution component configured to execute an industrial control program… a smart object configuration component… and a data publishing component; a “non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause an industrial device comprising a processor to perform operations, the operations comprising: executing an industrial control program;” and “an analytic system.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of applying analytics to extract business value from industrial data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraph 0068, that “industrial device 402 can comprise substantially any type of data-generating industrial device, including but not limited to an industrial controller, a motor drive, an HMI terminal, a vision system, an industrial optical scanner, or other such device or system.” Also, as described in paragraph 0241-245 of the Applicant’s Specification, “computer-readable storage media or machine-readable storage media can be any available storage media that can be accessed by the computer…, the computer 3002 including a processing unit 3004, a system memory 3006 and a system bus 3008. The system bus 3008 couples system components including, but not limited to, the system memory 3006 to the processing unit 3004. The processing unit 3004 can be any of various commercially available processors.” As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 2-9; 11-17 and 19-20 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-7, 9-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asenjo et al. (US Patent Application Publication, 2014/0337429, hereinafter referred to as Asenjo).

As per Claim 1, Asenjo discloses an industrial device, comprising: a processor, operatively coupled to a memory, that executes executable components stored on the memory, the executable components comprising: 

a)	a program execution component configured to execute an industrial control program, wherein the industrial control program reads data values from and writes data values to data tags stored on the memory, and at least a subset of the data tags comprise smart objects having associated contextualization metadata (Asenjo: ¶0063-0064, 0075 and 0112-0113: An industrial device collects contextual metadata and stores it in a tag. The unique tags containing contextualization metadata can include data values that are read and integrated into a plant model.); 

b)	a smart object configuration component configured to set the contextualization metadata associated with the smart objects, wherein the contextualization metadata defines correlations between the smart objects relevant to a defined business objective to yield a device-level data model; (Asenjo: ¶0061-0063, 0075 and 0079-0080: Analysis system collects and maintains data from the various devices and assets that make up industrial systems and classifies the data according to the aforementioned classes for the purposes of collective analysis. Device data can comprise device-level information relating to the identity, configuration, and status of the respective devices comprising industrial systems. An industrial device can tag the collected industrial data with contextual metadata prior to pushing the data to the cloud platform (e.g., using a transformation component). Also, cloud-aware devices can comprise smart devices capable of determining their own context within the plant or enterprise environment. The transformation component converts the raw collected data into a common format by correlating data sets. The raw data is received and modified with one or more pieces of context data to yield contextualized data.); and

c)	a data publishing component configured to expose the contextualization metadata corresponding to the smart objects to an analytic system, wherein exposure of the contextualization metadata facilitates creation or updating, in accordance with the contextualization metadata, of an analytic model employed by the analytic system to perform analytic processing on subsets of data stored in the data tags (Asenjo: ¶0109 and 0112-0113: A device management component  can thereby automatically detect the device and determine the device's context within the organizational hierarchy modeled by plant model, and reconfigure plant model to incorporate the newly added device [updating] at the appropriate location within the organizational hierarchy. This can include identifying data tags available within cloud-aware smart device and making those data tags available for viewing or retrieval by authorized applications using the hierarchical naming structure defined by plant model.).

As per Claim 2, Asenjo discloses the industrial device of claim 1, wherein the business objective is at least one of maximization of product output, minimization of machine downtime, minimization of machine faults, optimization of energy consumption, prediction of machine downtime events, determination of a cause of a machine downtime, maximization of product quality, minimization of emissions, identification of factors that yield maximum product quality, identification of factors that yield maximum product output, or identification of factors that yield minimal machine downtime (Asenjo: ¶0095: An analysis component identifies performance trends, such as propensity for device failures, downtime patters, energy consumption.).

Claims 11 and 19 recite limitations already addressed by the limitations rejected in Claim 2; therefore, the same rejection applies. 

As per Claim 3, Asenjo discloses the industrial device of claim 1, wherein the analytic processing performed by the analytic system based on the analytic model is at least one of predictive analysis, root cause analysis, or performance assessment analysis for an industrial system or process controlled by the industrial device (Asenjo: ¶0072-0075 and 0085: The industrial system comprises a plurality of industrial devices which collectively monitor and/or control one or more controlled processes. A cloud-based risk assessment system can collect device data in accordance with one or more standardized analytical device models. To this end, a standardized device model can be developed for each industrial device(s).).

Claim 12 recite limitations already addressed by the limitations rejected in Claim 3; therefore, the same rejection applies. 

As per Claim 4, Asenjo discloses the industrial device of claim 1, wherein the creation or the updating of the analytic model comprises defining at least one of an input to the analytic model, an output of the analytic model, or a type of machine learning to be applied to the subsets of data stored in the data tags (Asenjo: ¶0109 and 0112-0113: A device management component can thereby automatically detect the device and determine the device's context within the organizational hierarchy modeled by plant model, and reconfigure plant model to incorporate the newly added device [updating] at the appropriate location within the organizational hierarchy. This can include identifying data tags available within cloud-aware smart device and making those data tags available for viewing or retrieval by authorized applications using the hierarchical naming structure defined by plant model.).

Claims 13 and 20 recite limitations already addressed by the limitations rejected in Claim 4; therefore, the same rejection applies. 

As per Claim 6, Asenjo discloses the industrial device of claim 1, wherein the data publishing component is further configured to, in response to detecting a change to the contextualization metadata associated with one or more of the smart objects, send a notification of the change to the analytic system (Asenjo: ¶0108-0109 and 0112-0113: A device management component can thereby automatically detect the device and determine the device's context within the organizational hierarchy modeled by plant model, and reconfigure plant model to incorporate the newly added device at the appropriate location within the organizational hierarchy [detected change]. When configuration upgrade is detected, a user is notified on a near real-time basis.).

Claim 15 recite limitations already addressed by the limitations rejected in Claim 6; therefore, the same rejection applies. 

As per Claim 7, Asenjo discloses the industrial device of claim 6, wherein the change to the contextualization metadata is at least one of a manual modification to the contextualization metadata or a change to the contextualization metadata applied by the industrial device in response to a detected change to a configuration of an industrial system or process controlled by the industrial device (Asenjo: ¶0109 and 0112-0113: A device management component can thereby automatically detect the device and determine the device's context within the organizational hierarchy modeled by plant model, and reconfigure plant model to incorporate the newly added device at the appropriate location within the organizational hierarchy [detected change to a configuration of an industrial system or process controlled by the industrial device].).

As per Claim 9, Asenjo discloses the industrial device of claim 8, wherein the executable components further comprise a user interface component configured to receive custom metadata defining user-specified correlations between selected subsets of the smart objects, and the smart object configuration component is further configured to update the contextualization metadata associated with the subsets of the smart objects in accordance with the custom metadata (Asenjo: ¶0073, 0082 and 0092-0093: The system can provide risk assessment services to subscribing customers. The customers can provide their custom data to be fed into the big data for manufacturing (BDFM) storage. With the collected custom customer data, the system can perform an analysis on the customer-specific data and correlate the customer data with the global system data maintained in the BDFM storage. The system can provide customized risk assessment services to the customer (e.g., real-time risk monitoring, on-demand risk assessment, automated email alerting services, automated technical support notification, etc.). See ¶0073 where cloud gateways tag the collected industrial data with contextual metadata. See interface component 204 in Fig. 10.).

As per Claim 10, Asenjo discloses a method, comprising: 

a)	executing, by an industrial device comprising a processor, an industrial control program, wherein the industrial control program reads data values from and writes data values to data tags stored in a memory, and wherein at least a subset of the data tags comprise smart objects having associated contextualization metadata (Asenjo: ¶0063-0064, 0075 and 0112-0113: An industrial device collects contextual metadata and stores it in a tag. The unique tags containing contextualization metadata can include data values that are read and integrated into a plant model.); 

b)	setting, by the industrial device, the contextualization metadata associated with the smart objects, wherein the contextualization metadata defines correlations between the smart objects relevant to a defined business objective to yield a device-level data model (Asenjo: ¶0063, 0068, 0073, 0082 and 0092-0093: The system can provide risk assessment services to subscribing customers. The customers can provide their custom data to be fed into the big data for manufacturing (BDFM) storage. With the collected custom customer data, the system can perform an analysis on the customer-specific data and correlate the customer data with the global system data maintained in the BDFM storage. See ¶0063 and 0068 where the collected customer data is device-level information that yields a customer model with the customer-specific information. The system can provide customized risk assessment services to the customer (e.g., real-time risk monitoring, on-demand risk assessment, automated email alerting services, automated technical support notification, etc.). See ¶0073 where cloud gateways tag the collected industrial data with contextual metadata. See interface component 204 in Fig. 10.); and 

c)	exposing, by the industrial device, the contextualization metadata corresponding to the smart objects to an analytic system, wherein the exposing facilitates creation or modification, based on the contextualization metadata, of an analytic model used by the analytic system to perform analytic processing on subsets of data stored in the data tags (Asenjo: ¶0109 and 0112-0113: A device management component  can thereby automatically detect the device and determine the device's context within the organizational hierarchy modeled by plant model, and reconfigure plant model to incorporate the newly added device [updating] at the appropriate location within the organizational hierarchy. This can include identifying data tags available within cloud-aware smart device and making those data tags available for viewing or retrieval by authorized applications using the hierarchical naming structure defined by plant model.).

As per Claim 16, the method of claim 10, further comprising: detecting, by the industrial device, a change to a configuration of an industrial system or process controlled by the industrial device; and in response to detecting the change to the configuration, updating, by the industrial device, the contextualization metadata based on the change to the configuration to yield updated contextualization metadata, and sending, by the industrial device, a notification of the updated contextualization metadata to the analytic system  (Asenjo: ¶0108-0109 and 0112-0113: A device management component can thereby automatically detect the device and determine the device's context within the organizational hierarchy modeled by plant model, and reconfigure plant model to incorporate the newly added device at the appropriate location within the organizational hierarchy [detected change]. When configuration upgrade is detected, a user is notified on a near real-time basis.).

As per Claim 18, discloses a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause an industrial device comprising a processor to perform operations, the operations comprising: 
a)	executing an industrial control program, wherein the industrial control program reads data values from and writes data values to data tags stored in a memory, and wherein at least a subset of the data tags comprise smart objects having associated contextualization metadata (Asenjo: ¶0063-0064, 0075 and 0112-0113: An industrial device collects contextual metadata and stores it in a tag. The unique tags containing contextualization metadata can include data values that are read and integrated into a plant model.);  

b)	setting the contextualization metadata associated with the smart objects, wherein the contextualization metadata defines correlations between the smart objects relevant to a defined business objective to yield a device-level data model (Asenjo: ¶0061-0063, 0075 and 0079-0080: Analysis system collects and maintains data from the various devices and assets that make up industrial systems and classifies the data according to the aforementioned classes for the purposes of collective analysis. Device data can comprise device-level information relating to the identity, configuration, and status of the respective devices comprising industrial systems. An industrial device can tag the collected industrial data with contextual metadata prior to pushing the data to the cloud platform (e.g., using a transformation component). Also, cloud-aware devices can comprise smart devices capable of determining their own context within the plant or enterprise environment. The transformation component converts the raw collected data into a common format by correlating data sets. The raw data is received and modified with one or more pieces of context data to yield contextualized data.); and

c)	sending the contextualization metadata associated with the smart objects to an analytic system, wherein the exposing facilitates creation or modification, based on the contextualization metadata, of an analytic model used by the analytic system to perform analytic processing on subsets of data stored in the data tags (Asenjo: ¶0109 and 0112-0113: A device management component can thereby automatically detect the device and determine the device's context within the organizational hierarchy modeled by plant model, and reconfigure plant model to incorporate the newly added device [updating] at the appropriate location within the organizational hierarchy. This can include identifying data tags available within cloud-aware smart device and making those data tags available for viewing or retrieval by authorized applications using the hierarchical naming structure defined by plant model.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al. (US Patent Application Publication, 2014/0337429, hereinafter referred to as Asenjo) in view of Gray et al. (US Patent Application Publication, 2017/0017903, hereinafter referred to as Gray).

As per Claim 5, Asenjo discloses the industrial device of claim 1.

Asenjo does not explicitly disclose; however, Gray discloses wherein the contextualization metadata for one or more of the smart objects comprises an artificial intelligence field defining a type of analysis to be performed by the analytic system on the subsets of data stored in the data tags, and the creation or the updating of the analytic model comprises configuring the model to apply the type of analysis indicated by the artificial intelligence tag (Gray: ¶0066: The project module receives data science tags for a plurality of machine learning objects. For example, each type of object (e.g., models) may have tags associated with it, which may be pre-assigned in the data science process. The project module configures pre-condition and post-conditions for the machine learning object manipulated in the project. The pre-conditions and post-conditions inform the data science process of what is the input and/or output of each machine learning object and what the result of interaction of two or more machine learning objects should be.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to
combine Asenjo with Gray’s data tags storing model data because the references are analogous/compatible since each is directed toward a platform for analyzing model and assessment data, and because incorporating Gray’s data tags storing model data in Asenjo would have served Asenjo’s pursuit of effectively tagging the contextual data to apply in a model (See Asenjo, ¶0063-0064) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Asenjo discloses the method of claim 10.

Asenjo does not explicitly disclose, however Gray discloses wherein the setting the contextualization metadata comprises setting an artificial intelligence field defining a type of analysis to be performed by the analytic system on the subsets of data stored in the data tags, and the creation or modification of the analytic model comprises configuring the model to apply the type of analysis indicated by the artificial intelligence tag (Gray: ¶0066 and 0083-0086: The project module receives data science tags for a plurality of machine learning objects. For example, each type of object (e.g., models) may have tags associated with it, which may be pre-assigned in the data science process. The project module configures pre-condition and post-conditions for the machine learning object manipulated in the project. The pre-conditions and post-conditions inform the data science process of what is the input and/or output of each machine learning object and what the result of interaction of two or more machine learning objects should be. The user interface module receives a set of machine learning models in deployment from the model management module and updates the user interface.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to
combine Asenjo with Gray’s data tags storing model data because the references are analogous/compatible since each is directed toward a platform for analyzing model and assessment data, and because incorporating Gray’s data tags storing model data in Asenjo would have served Asenjo’s pursuit of effectively tagging the contextual data to apply in a model (See Asenjo, ¶0063-0064) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al. (US Patent Application Publication, 2014/0337429, hereinafter referred to as Asenjo) in view of Lawson et al. (US Patent Application Publication, 2013/0212129, hereinafter referred to as Lawson).

As per Claim 8, Asenjo discloses the industrial device of claim 1.

Asenjo does not explicitly disclose; however, Lawson discloses the executable components further comprising a smart object configuration component configured to set the contextualization metadata for the smart objects based on one or more data modeling templates stored on the memory, and the one or more data modeling templates identify one or more of the smart objects representing key variables relevant to respective business objectives and correlations between the smart objects relevant to the respective business objectives (Lawson: ¶0063 and 0086-0088: The cloud template submission is submitted to the provisioning system, where a publish component adds the template to the cloud template library. Cloud template library can be maintained on one or more data stores. A component can parse any metadata tags included in the cloud template submission. See ¶0086 where the metadata tags can identify business objectives such as machine downtime and the correlation with the machine.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to
combine Asenjo with Gray’s data tags storing model data because the references are analogous/compatible since each is directed toward a platform for analyzing model and assessment data, and because incorporating Gray’s data tags storing model data in Asenjo would have served Asenjo’s pursuit of effectively tagging the contextual data to apply in a model (See Asenjo, ¶0063-0064) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 recites limitations already addressed by the rejection of Claim 8; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Asenjo et al. (US 2014/0337086): A cloud-based risk assessment service collects industrial data from multiple relevant and connected sources for storage and analysis on a cloud platform. The service analyzes gathered data from internal and external sources and customers across different industries to identify operational trends as a function of industry type, application type, equipment in use, device configurations, and other such variables. 

Bisse et al. (US 10,809,692): A method of operating an intelligent programmable logic controller includes executing, by a processor included in the intelligent programmable logic controller, a control program. A non-volatile storage medium included in the intelligent programmable logic controller stores a control model comprising control knowledge related to the control program. The control model is used to perform a monitoring operation related to execution of the control program on the intelligent programmable logic controller.

McGreevy et al. (US 2010/0050097): A visualization system utilizing pre-configured visualization profiles and templates to reduce the level of effort and time required to commission an industrial automation visualization system. The preconfigured visualization profiles and templates include graphic displays, informational reports and data sampling and collection strategies appropriate for the specific sector of manufacturing or industry.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683